Title: To George Washington from Capel & Osgood Hanbury, 1 October 1761
From: Capel & Osgood Hanbury
To: Washington, George



Esteem’d Friend
London 1st Oct. 1761

Inclos’d we have sent thy Accot Current to 1st Augt last—please to Examine the same, and not to omit advising us if it proves right, if otherwise please to point out the Error and it shall be rectify’d.
With concern we remark that it is sometime since we were favour’d with any Tobacco from Thee but we hope by Hylton or Esten for a renewal of thy Consignment and in the Sale thereof great Care shall be taken.
Fine Tobacco that wch is really such is in demand and likely to Continue So, but the price of Midling and ordinary will upon the Arrival of the Fleet be likely to Decline.
No tollerable Judgment can be form’d as to Peace or a Continuance of the Warr, sometimes the probabillity of the former is very strong, and perhaps the next Day just the Reverse. We are wth Esteem Thy Assur’d Friends

C. & O. Hanbury


N.B. The Price of Tobo in Genl is now from 3d. to 3½d.—if very fine will fetch more particularly if Top Stem’d.
The proof of Tobacco on board the Deliverance is come to hand & we apprehend will be sufficient ⟨but⟩ a proof is wantg ⟨from⟩ an other Person that had Tobo Insured in that Ship before the Case can be adjusted we have wrote sundry times for

it. We have been very ⟨care⟩ful of what Underwriters we take & have met with as few bad ones as any Person that has had so much to do with them, & if the ⟨illegible thee⟩ would find it much more difficult then thee ⟨art aware of⟩ to know Peoples Circumstances. Great care shall be taken of the 14 ⟨Hhds illegible⟩ ⅌ the Joseph & if they are JC & in good Condition will sell well.—


Thy &c. &c.C. & O. H.
